DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1, in line 4 of the Claim, “…a sourceof health record information…” is recited rather than “…a source of health record information…” and in line 5 of the Claim, an indentation is missing after the semicolon in the limitation “…associated with the health record;” and before “retrieving, via the processor…”
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 16, the limitation “a communication module configured to connect to one or more sources of health records via a network” effectively invokes U.S.C. 112(f).  The analysis for this invocation is described hereinafter:
Under the first prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine if a “means” or “step” or generic placeholder for “means” or “step” has been recited in the claim in question. While a “means” or “step” has not explicitly been cited in this claim, the claim recites a generic placeholder, hereinafter called a “nonce term”.  The nonce term found in line 2 of Claim 16 is “module”.  Accordingly, the limitation found in Claim 16 passes the first prong for 35 U.S.C. 112(f) analysis.
Under the second prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine whether the recited nonce term is modified by functional language. The functional language found in line 2 of Claim 16 that modifies “module” is “…configured to connect to one or more sources of health records via a network” Accordingly, the limitation found in Claim 16 passes the second prong for 35 U.S.C. 112(f) analysis.
Under the third prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine if the nonce term is modified by sufficient structural limitation to evoke a certain inherent functionality.  In Claim 16 “module” is modified by “communication” but does not grant any structural aspects or inherent functionality therein. Accordingly, it is determined that Claim 16 passes the third prong for 35 U.S.C. 112(f) analysis. 
Therefore, Claim 16 will be given its broadest reasonable interpretation as limited by the description of each limitation in Applicant’s specification as set forth in 35 U.S.C. 112(f) for the purposes of both subject matter eligibility (35 U.S.C. 101) and prior art analysis (35 U.S.C. 102 and 35 U.S.C. 103).
Regarding Claim 16, the broadest reasonable interpretation, in accordance with 35 U.S.C. 112(f), of the analyzed claim limitation is as follows:
“a communication module configured to connect to one or more sources of health records via a network” is assumed to be referenced in Applicant’s spec [0023] “the health document expansion retrieval system 104 may include… one or more communication modules 116” and Applicant’s spec [0079] “Communication media may be embodied by computer readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism, and includes any information delivery media”

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-5 & 6-15) and machine (claims 16-20) which recite steps of:
receiving a request for a health record from a requestor;
obtaining contextual information associated with the request;
based on the contextual information, determining a source of health record information associated with the health record;
retrieving the health record information from the source; and
assembling the health record including the retrieved health record information.
These steps of receiving a request for a health record, obtaining contextual information associated with the request, determining a source of health record information associated with the health record, retrieving the health record information from the source, and assembling the health record including the retrieved health record information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving a request for a health record language, receiving a request in the context of this claim encompasses a mental process of a person receiving an auditory request for a health record from a patient or doctor or even receiving a computerized request for a health record, utilizing a computer as a tool to receive an electronic quest.  Similarly, the limitation of obtaining contextual information associated with the request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind of a person determining what is requested by the patient or doctor but for the recitation of generic computer components.  For example, but for the determining a source of the health record based on the contextual language, determining a source based on the contextual language in the context of this claim encompasses a mental process of a person processing the received request, and determining the source of the requested health record such as the person determining the request is specific to a health record data/information relating to a patient’s specific treatment field, date of treatment, or other features. Similarly, the limitation of retrieving the health record information and assembling the health record including the retrieved health record information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind of a person finding the requested health record and adding the information from said requested health record to an additional health record but for the recitation of generic computer components If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, i.e. a Mental Process.
These steps of receiving a request for a health record, obtaining contextual information associated with the request, determining a source of health record information associated with the health record, retrieving the health record information from the source, and assembling the health record including the retrieved health record information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  That is, the application of the system that has the above-defined steps effectively manages personal behavior or relationships or interactions between people, i.e. health record exchange between one or more entities, and as described in MPEP 2106.04(a)(2)(II), effectively constitutes methods of organizing human activity.  Due to the performance of the above steps, the system effectively alters the typical behaviors/interactions/relationships of the entities performing health record exchange(s) such as one user requesting health record information relating to a specific patient topic or context, and another user or entity fulfilling said request based on user-defined/user-established contexts.  Effectively, with the automation or management of said occurrences by the instantly claimed system, the typical happenings, behaviors, interactions, and/or relationships between the entities will be altered. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7-15, & 17-20, reciting particular aspects of how health record exchange and information/context extraction may be performed in the mind but for recitation of generic computer components).  Accordingly, the claim recites an abstract idea, i.e. Methods of Organizing Human Activity.
This judicial exception(s) is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea(s) into a practical application, other than the abstract idea(s) per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, a communication module, a database, a non-transitory computer readable medium, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0080], [0023]/[0079], [0024], [0078], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a request for a health record, obtaining contextual information associated with the request, retrieving the health record information from the source amounts to mere data gathering, recitation of utilizing the contextual information to determine a source of the health record information associated with the health record and assembling the health record based on the retrieved health record information amounts to selecting a particular data source or type of data to be manipulated, recitation of determining a source of health record information and assembling the health record amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as the specific recitation/application of health record exchange, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-15, & 17-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4-5, 7-10, 12-14, 17, & 19-20, which generally recite limitations of receiving health record information, health record metadata such as physician name, parsing and extracting information from the health record, etc., additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-5, 8-11, & 17-20, which recite limitations of utilizing the received health record information or other parsed/gathered data for varying purposes, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-5, 7-15, & 17-20, which generally recite limitations relating to electronic medical records, parsing said health records, security of health records as required by HIPAA, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea(s) into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).  As discussed above with respect to discussion of integration of the abstract idea(s) into a practical application, the additional elements amount to no more than mere instructions to apply the exception(s), add insignificant extra-solution activity to the abstract idea(s), and generally link the abstract idea(s) to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea(s) per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a request for a health record, obtaining contextual information associated with the request, retrieving the health record information from the source, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); utilizing ontological or natural language processing to determine contextual information or other health record information, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); assembling/updating a main health record with the requested/retrieved health record information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing electronic health records, storing electronic health record metadata, storing computerized instructions for performing the steps, storing computerized instructions for performing natural language and/or ontological processing, storing an assembled/updated health record, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); utilizing natural language/ontological processing to determine contextual information of an electronic request and/or electronic health records, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea(s) into a practical application, amount to invoking computers as a tool to perform the abstract idea(s).  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-15, & 17-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5, 7-10, 12-14, 17, & 19-20, which generally recite limitations of receiving health record information, health record metadata such as physician or provider name, cross-referencing requestor information in a database to determine access permissions, parsing and extracting information from the electronic request and/or health record, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 5, 7, 8, 9, 17, 19, which generally recite limitations relating to parsing medical record information using natural language processing, analyzing and determining various information from said parsed information, and assembling an overall electronic health record using the analyzed data from the parsed electronic medical record information, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4, 7-9, 13-15, & 18-19, which generally recite limitations of keeping record of access information and permissions to access certain electronic medical record, keeping record of network credentials and/or electronic addresses, upkeeping electronic health records in a database, assembling an overall electronic health record using the analyzed data from the parsed electronic medical record information, e.g., performing repetitive calculations, , e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-5, 7-15, & 17-20, which generally recite limitations of storing received health record information, storing health record metadata such as physician or provider name, cross-referencing requestor information that is stored in a database to determine access permissions, storing parsed/extracted information from the electronic request and/or health record, storing computerized instructions for performing the computerized methods e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-5, 7-15, & 17-20, which generally recite limitations relating to parsing, extracting, and/or analyzing health record information, text, and/or metadata e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by D’Souza et al. (U.S. Patent Publication No. 2015/0356246)

Claim 1 –
Regarding Claim 1, D’Souza discloses a method comprising:
receiving, at a processor (See D’Souza Par [0138], [0141] & [0180]-[0181] which disclose the use of one or more processors for executing software code described throughout the disclosure of D’Souza), a request for a health record from a requestor (See D’Souza Par [0032]-[0034] which discloses receiving a request from clinicians for further clarifying patient documentation and a medical coding system that may be configured to present the coder with documents that represent CDI clarification requests created or generated by the clinician;  See D’Souza Par [0146] which specifically discloses that the response to said request may be sent to the medical coding system from which the requestor/clinician may be working, the response possibly being a document such as a letter, medical report, a doctor’s note, a diagnostic test result, an image or image test result, an addendum to a previous document, or an electronic health record, therefore reading on a request for a health record);
obtaining, via the processor, contextual information associated with the request (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic);
based on the contextual information, determining, via the processor, a source of health record information associated with the health record (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein); 
retrieving, via the processor, the health record information from the source (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0169]-[0171] which discloses an Application Program Interface (API), the API being able to perform medical coding tasks and access information from various sources e.g. from various medical documentation systems, etc.); and
assembling, via the processor, the health record including the retrieved health record information (See D’Souza Par [0043] which specifically discloses that the collected medical documentation data, information, etc. may be used to assemble arbitrary subsets of patient data into new reports, orders, invoices, medical documentation, etc.;  See D’Souza Par [0117] which discloses the set of medical facts, information, contextual coding, etc. that have been extracted from the documents and determined by the system may be used in generating a new electronic medical record, i.e. official EHR, for the patient). 

Claim 2 –
Regarding Claim 2, D’Souza discloses the method of Claim 1 in its entirety.  D’Souza further discloses a method, wherein:
determining the source of the health record information comprises:
parsing text from the contextual information associated with the request (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information; See D’Souza Par [0139] which discloses that the system may be able to drill down to a specific diagnosis that can be used for billing and record keeping purposes, but should more detail be required in order to pinpoint a particular diagnosis, clarify an ambiguity, or to fill in gaps in a record of a patient encounter a request can be generated for clarification or additional detail from a clinician);
pattern matching the parsed text from the contextual information to a database of stored health record providers to determine a health record provider that is storing the health record information (While not pattern matching per se, D’Souza Par [0133]-[0134] discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information from a particular source associated with said code or patient); and
determining an electronic address of a computing system of the health record provider that stores the health record information (D’Souza Par [0133]-[0134] discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc.).

Claim 3 – 
Regarding Claim 3, D’Souza discloses the method of Claim 2 in its entirety.  D’Souza discloses a method, further comprising:
determining, via the processor, eligibility of the requestor to access the health record information (See D’Souza Par [0154] & [0165] which discloses performing user authentication and checking permissions for a user requesting or trying to access the documents and filtering certain documents based on the enumerated permissions of the user),
wherein determining eligibility of the requestor comprises cross-referencing, via the processor within a database of requestors, the requestor in order to determine whether the requestor has permission to access information from the source (See D’Souza Par [0154] & [0165] which discloses performing user authentication, which is understood to include cross-referencing the identity of a user with a database, and checking permissions for a user requesting or trying to access the documents and filtering certain documents based on the enumerated permissions of the user).

Claim 4 –
Regarding Claim 4, D’Souza discloses the method of Claim 2 in its entirety.  D’Souza further discloses a method, wherein:
determining network credentials for the computing system of the health record provider (While not “network credentials” per se, See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address);
establishing a connection via a network to the computing system of the health record provider using the electronic address and the network credentials (See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address); and
requesting the health record information from the computing system of the health record provider (See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc.; See D’Souza Par [0032]-[0034] which discloses receiving a request from clinicians for further clarifying patient documentation and as further described in D’Souza Par [0146] the response may be a document such as a letter, medical report, a doctor’s note, a diagnostic test result, an image or image test result, an addendum to a previous document, or an electronic health record, therefore reading on a request for a health record).

Claim 5 –
Regarding Claim 5, D’Souza discloses the method of Claim 1 in its entirety.  D’Souza discloses a method, further comprising:
analyzing the text of the health record information for an indication of additional health record information (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic), wherein the indication of additional health record information comprises an explicit reference or an implicit reference to a document that includes the additional health record information (See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents);
obtaining the additional health record information from the document (See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents); and
including the additional health record information in the assembled health record (See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents).

Claim 6 –
Regarding Claim 6, D’Souza discloses a method comprising:
accessing, at a processor, health record information regarding a patient (See D’Souza Par [0032]-[0034] which discloses receiving a request from clinicians for further clarifying patient documentation);
analyzing, by a text analyzer of the processor, the health record information to determine a first reference to additional health record information for the patient (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0146] which specifically discloses that the response to said request may be sent to the medical coding system from which the requestor/clinician may be working, the response possibly being a reference or document such as a letter, medical report, a doctor’s note, a diagnostic test result, an image or image test result, an addendum to a previous document, or an electronic health record, therefore reading on a request for a health record);
determining, via the processor, a source of the additional health record information (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information; See D’Souza Par [0139] which discloses that the system may be able to drill down to a specific diagnosis that can be used for billing and record keeping purposes, but should more detail be required in order to pinpoint a particular diagnosis, clarify an ambiguity, or to fill in gaps in a record of a patient encounter a request can be generated for clarification or additional detail from a clinician);
retrieving, by the processor via a network, the additional health record information from the source (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0146] which specifically discloses that the response to said request may be sent to the medical coding system from which the requestor/clinician may be working, the response possibly being an additional reference or document such as a letter, medical report, a doctor’s note, a diagnostic test result, an image or image test result, an addendum to a previous document, or an electronic health record, therefore reading on a request for a health record); and
assembling, via the processor, a health record based on the health record information and the retrieved additional health record information (See D’Souza Par [0043] which specifically discloses that the collected medical documentation data, information, etc. may be used to assemble arbitrary subsets of patient data into new reports, orders, invoices, medical documentation, etc.;  See D’Souza Par [0117] which discloses the set of medical facts, information, contextual coding, etc. that have been extracted from the documents and determined by the system may be used in generating a new electronic medical record, i.e. official EHR, for the patient).

Claim 7 –
Regarding Claim 7, D’Souza discloses the method of Claim 6 in its entirety.  D’Souza further discloses a method, wherein:
analyzing the health record information comprises parsing text of the health record information and using pattern matching rules to identify the first reference to the additional health record information based on the parsed text and keywords stored within a database (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information; See D’Souza Par [0139] which discloses that the system may be able to drill down to a specific diagnosis that can be used for billing and record keeping purposes, but should more detail be required in order to pinpoint a particular diagnosis, clarify an ambiguity, or to fill in gaps in a record of a patient encounter a request can be generated for clarification or additional detail from a clinician).

Claim 8 –
Regarding Claim 8, D’Souza discloses the method of Claim 6 in its entirety.  D’Souza further discloses a method, wherein:
determining the source of the additional health record information comprises:
using a natural language processing algorithm to identify a health record provider indicated in the analyzed text (See D’Souza Par [0145]-[0148] which discloses the information found in the electronic medical record that is to be parsed by the natural language processing efforts includes a source of the document and a physician associated with the document, both of which are understood to read on the “health record provider” under broadest reasonable interpretation); and
determining an electronic address for the health record provider, wherein the electronic address indicates a node of a computing system of the source on a network that is storing the additional health record information (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein; See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address).

Claim 9 –
Regarding Claim 9, D’Souza discloses the method of Claim 6 in its entirety.  D’Souza discloses a method, further comprising:
analyzing, by the text analyzer of the processor, the retrieved additional health record information to determine a second reference to additional supplemental health record information (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents);
determining, via the processor, a second source of the additional supplemental health record information based on the analyzed text associated with the retrieved additional health record information (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents); and
retrieving, by the processor via the network, the additional supplemental health record information from the second source (See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents).

Claim 10 –
Regarding Claim 10, D’Souza discloses the method of Claim 9 in its entirety.  D’Souza discloses a method, further comprising:
including the health record information, the retrieved additional health record information, and the retrieved additional supplemental medical information in the assembled health record (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein; See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address; See D’Souza Par [0043] which specifically discloses that the collected/received medical documentation data, information, etc. retrieved from the source may be used to assemble arbitrary subsets of patient data into new reports, orders, invoices, medical documentation, etc.;  See D’Souza Par [0117] which discloses the set of medical facts, information, contextual coding, etc. that have been extracted from the documents and determined by the system may be used in generating a new electronic medical record, i.e. official EHR, for the patient).

Claim 11 –
Regarding Claim 11, D’Souza discloses the method of Claim 10 in its entirety.  D’Souza discloses a method, further comprising:
redacting portions of the health record based on rules stored in a database regarding the patient associated with the health record (See D’Souza Par [0114] which discloses adding, deleting, or changing one or more words in the text narrative or the information found in the electronic health record and subsequently the text narrative may be re-processed to extract an updated set of medical facts, thereby effectively “redacting portions of the health record” under broadest reasonable interpretation by deleting or changing the one or more words in the text narrative or rule-based approach for medical fact extraction;  if this is not enough, see Howley Par [0218] which discloses removal of information from inactive records found in the system or Higbie Par [0202] which discloses removing contributing data from a health record upon certain standards of care or rules being satisfied and thus making the contributing data obsolete).

Claim 12 –
Regarding Claim 12, D’Souza discloses the method of Claim 11 in its entirety.  D’Souza further discloses a method, wherein:
the additional health record information comprises lab results and the source of the additional health record information comprises an indication of an electronic address of the source on the network of a computing system associated with a lab that is maintaining the lab results (See D’Souza Par [0145]-[0148] which discloses the information found in the electronic medical record that is to be parsed by the natural language processing efforts includes a source (i.e. office, lab, or doctor’s office) of the document and a physician associated with the document; See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein; See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address; See D’Souza Par [0043] which specifically discloses that the collected/received medical documentation data, information, etc. retrieved from the source may be used to assemble arbitrary subsets of patient data into new reports, orders, invoices, medical documentation, etc.;  See D’Souza Par [0117] which discloses the set of medical facts, information, contextual coding, etc. that have been extracted from the documents and determined by the system may be used in generating a new electronic medical record, i.e. official EHR, for the patient).

Claim 13 –
Regarding Claim 13, D’Souza discloses the method of Claim 6 in its entirety.  D’Souza further discloses a method, wherein:
the first reference includes an explicit reference to a document including the additional health record information, and wherein the explicit reference indicates the source (See D’Souza Par [0175] which discloses that external documents may be referenced or needed from the initial document or record for future clarification requests which may include laboratory records, handwritten clinical notes; See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more external documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more external documents).

Claim 14 –
Regarding Claim 14, D’Souza discloses the method of Claim 6 in its entirety.  D’Souza further discloses a method, wherein:
the first reference comprises an implicit reference to a document that includes the additional health record information (See D’Souza Par [0178] which discloses the clarification request that is made based on the initial reference may include one or more internal documents to be communicated to the medical documentation systems such that the initial reference can be combined with the one or more internal documents; See D’Souza Par [0145]-[0148] which discloses the information found in the electronic medical record that is to be parsed by the natural language processing efforts includes a source of the document and a physician associated with the document, both of which are understood to read on the “health record provider” under broadest reasonable interpretation), and wherein contextual information contained within the text of the health record information indicates a health record provider associated with the document (See D’Souza Par [0145]-[0148] which discloses the information found in the electronic medical record that is to be parsed by the natural language processing efforts includes a source of the document and a physician associated with the document, both of which are understood to read on the “health record provider” under broadest reasonable interpretation).

Claim 15 –
Regarding Claim 15, D’Souza discloses the method of Claim 14 in its entirety.  D’Souza further discloses a method, wherein:
determining the source comprises cross-referencing the health record provider with a plurality of health record provider profiles within a database (See D’Souza Par [0154] & [0165] which discloses performing user authentication, which is understood to include cross-referencing the identity of a user with a database, and checking permissions for a user requesting or trying to access the documents and filtering certain documents based on the enumerated permissions of the use).

Claim 16 –
Regarding Claim 16, D’Souza discloses a health document expansion and retrieval system comprising:
a communication module configured to connect to one or more sources of health records via a network (While not “communication module” per se, see D’Souza Par [0048], [0132] & [0134] which discloses a suitable communication medium or media that may include wired and/or wireless connections to the system for transmission of medical information, medical records, etc.);
a database configured to store one or more health records (See D’Souza Par [0132], [0138]-[0139], & [0142] which discloses the use of a database for storing and retrieving patient-specific electronic health records and electronic health record information);
a processor (See D’Souza Par [0138], [0141] & [0180]-[0181] which disclose the use of one or more processors for executing software code described throughout the disclosure of D’Souza); and
a non-transitory computer readable medium having instructions stored thereon (See D’Souza Par [0015]-[0018] & [0046]which discloses the use of a computer-readable storage medium storing executable instructions) that, when executed by the processor, cause the processor to:
analyze text of health record information using a text analyzer to determine a reference to additional health record information (See D’Souza Par [0060] & [0079] which discloses linguistic or automatic extraction of medical facts from received documents, such that linguistic context may be extracted as well, such as the particular test or document relating to testing for patient “hypertension”, “inflammation, “brain”, “meningitis”, etc.;  See D’Souza Par [0075] & [0083] which discloses the system determining individual tokens within a text such that the context of said token is determined based on surrounding words, part of speech, and other lexical features;  See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic);
determine a source of the additional health record information based on contextual information associated with the health record information (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein); and
retrieve the additional health record information from the source via the communication module (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0169]-[0171] which discloses an Application Program Interface (API), the API being able to perform medical coding tasks and access information from various sources e.g. from various medical documentation systems, etc.).

Claim 17 –
Regarding Claim 17, D’Souza discloses the system of Claim 16 in its entirety.  D’Souza further discloses a system, wherein:
to analyze the text of the health record information, the non-transitory computer readable medium includes further instructions that, when executed by the processor, cause the processor to parse text of the health record information and use pattern matching rules to determine the reference to the additional health record information (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information; See D’Souza Par [0139] which discloses that the system may be able to drill down to a specific diagnosis that can be used for billing and record keeping purposes, but should more detail be required in order to pinpoint a particular diagnosis, clarify an ambiguity, or to fill in gaps in a record of a patient encounter a request can be generated for clarification or additional detail from a clinician; While not “pattern matching” per se, D’Souza Par [0133]-[0134] discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information from a particular source associated with said code or patient);

Claim 18 – 
Regarding Claim 18, D’Souza discloses the system of Claim 16 in its entirety.  D’Souza further discloses a system, wherein:
to analyze the text of the health record information, the non-transitory computer readable medium includes further instructions that, when executed by the processor, cause the processor to determine an electronic address of the source based on contextual information associated with the health record information (See D’Souza Par [0125]-[0127] which discloses a context menu appearing, that which allows the user to visualize and subsequently accept or reject automatically suggested codes in the context determined by the system and allows the user to replace, add, or reject the contextual medical codes determined by the system for said topic; See D’Souza Par [0133]-[0134] which discloses the clarification request may be communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. in order to gather further medical documentation/information;  See D’Souza Par [0148] which discloses that the clinician or requestor may be able to obtain information about a clarification document that has been identified in the context menu, thereby constituting the document and information such as medical coding associated with the document being based on the contextual information, the information further containing a source of the document or the information found therein; See D’Souza Par [0133]-[0134] which discloses the clarification request being communicated via API, that which specifically routes the request to a particular network, IP, etc. for requests associated with particular medical code, codes, a specific patient, etc. which is understood to include identifying or determining network credentials in order for the clarification request to be communicated to the particular network or IP address).

Claim 19 –
Regarding Claim 19, D’Souza discloses the system of Claim 16 in its entirety.  D’Souza further discloses a system, wherein:
the non-transitory computer readable medium includes further instructions that, when executed by the processor, cause the processor to assemble an electronic health record based on the health record information and the additional health record information (See D’Souza Par [0043] which specifically discloses that the collected medical documentation data, information, etc. may be used to assemble arbitrary subsets of patient data into new reports, orders, invoices, medical documentation, etc.;  See D’Souza Par [0117] which discloses the set of medical facts, information, contextual coding, etc. that have been extracted from the documents and determined by the system may be used in generating a new electronic medical record, i.e. official EHR, for the patient).

Claim 20 –
Regarding Claim 20, D’Souza discloses the system of Claim 19 in its entirety.  D’Souza further discloses a system, wherein:
the non-transitory computer readable medium includes further instructions that, when executed by the processor, cause the processor to store the electronic health record within the database (See D’Souza Par [0132], [0138]-[0139], & [0142] which discloses the use of a database for storing and retrieving patient-specific electronic health records and electronic health record information).















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Higbie et al. (U.S. Patent Publication No. 2012/0109686) discloses a system to transfer and consolidate patient medical records and information found therein, including redacting obsolete information upon finding updated information in other imported patient medical records;
 Howley et al. (U.S. Patent Publication No. 2016/0328577) discloses a system to provide secure transfer of medical records across different sources via API and redacting certain information based on system-rules defined by a user;
Owen et al. (U.S. Patent Publication No. 2019/0051415) discloses a system for processing past encounter information, indicative of a specific medical condition with associated medical data and generating a result set that can be added to an already-existing medical record for the patient
Rhodes et al. (U.S. Patent Publication No. 2018/0322110) discloses an electronic medical record system for retrieving, in response to a request with identification data, electronic medical records for a patient such that a natural language processing algorithm is applied to obtain a subset of summarization data from each of the converted medical electronic record based on medical information data received in the request;
Farri et al. (U.S. Patent Publication No. 2018/0068076) discloses a system for performing semantic searches for related clinical concepts within clinical notes from electronic medical records associated with a patient for purposes of updating the patient’s medical record(s)
Ozeran et al. (U.S. Patent Publication No. 2016/0188821) discloses a system for aggregation and intelligent analysis of individual health data with multimodal communication for collecting internally and externally referenced medical encounters/records to update and upkeep a patient’s medical record(s)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/01/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619